Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing HSBC INVESTOR FUNDS HSBC ADVISOR FUNDS TRUST All Funds Supplement Dated December 23, 2010 to the Prospectuses Dated March 1, 2010 as supplemented to date The following sentence is added to Selling Your Shares in each Funds prospectus: Per state requirements, property may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
